Citation Nr: 1002448	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1965.  He died in September 2004 and the appellant is his 
spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision dated in 
April 2005 that was issued by the Regional Office (RO) in 
Muskogee, Oklahoma that denied service connection for the 
cause of the Veteran's death.  This case was remanded by the 
Board for the provision of additional notice to the appellant 
and additional evidentiary development in March 2008.  The 
case was thereafter returned to the Board for appellate 
disposition.

A hearing was held before the undersigned Acting Veteran's 
Law Judge in November 2007.  A copy of the transcript of that 
hearing is of record.  

Unfortunately, this appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In the Board's March 2008 remand of this matter, it noted 
that the appellant was not provided notice that fully 
complied with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), which was decided while this appeal was 
pending.  The March 2008 remand instructed the RO/AMC to send 
the appellant a letter that fully complied with the Veterans 
Claims and Assistance Act of 2000 (VCAA) as interpreted by 
the Court in Hupp.  Specifically, the letter was to contain 
(1) a statement of the disabilities for which the Veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information that was required 
to substantiate a DIC claim based on a previously service 
connected disability, and (3) an explanation of the evidence 
and information that was necessary in order to substantiate a 
DIC claim based on a disability that was not yet service 
connected.

A review of the record indicates that while the appellant was 
sent a VCAA letter after the March 2008 Board remand of this 
matter, the letter did not comply with the instructions set 
forth in the remand.  Specifically, while the letter 
explained what was necessary to establish service connection 
for a claimed disability, the letter did not inform the 
appellant that, at the time of his death, the Veteran was 
service connected for tinnitus, rated 10 percent disabling, 
and bilateral hearing loss, rated 0 percent disabling.  
Moreover, the letter that was sent to the appellant informed 
her that she was required to provide the information required 
by Hupp to VA, although in fact VA was required to provide 
this information to the appellant.  This may have confused 
the appellant. 

A claimant has a right to substantial compliance with the 
instructions set forth in prior remands by the Board.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Insofar as 
those instructions were not complied with herein, and the 
appellant was not sent notice that fully complied with Hupp, 
this case is remanded so that proper notice may be issued.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must sent the appellant and 
her representative a letter that complies 
with the notification requirements to 38 
U.S.C.A. § 5013(a) and 38 C.F.R. § 
3.159(b).  The letter should explain what, 
if any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the appellant's 
claim for service connection for the cause 
of the Veteran's death.  The notice should 
also include (1) a statement of the 
disabilities for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information that is required in order 
to substantiate a DIC claim based on a 
previously service connected disability; 
and (3) an explanation of the evidence and 
information that is necessary in order to 
substantiate a DIC claim based on a 
disability that is not yet service 
connected.  The letter should indicate 
what evidence the appellant is responsible 
for providing and what evidence VA will 
attempt to provide on her behalf.  

2.  After completion of the above 
development, the appellant's claim should 
be readjudicated.  If the determination 
remains adverse to her, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2009).  



_________________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


